Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The 103 rejection has been withdrawn in light of applicant’s Amendment and Declaration filed March 8, 2022.
The closest prior art is Morris which teaches a method of improving antibacterial count in a poultry chiller tank, the method comprising providing a poultry chiller tank, providing a flowing water supply to an inlet portion through an inflow pipe, introducing a desired amount of antimicrobial agent into the flowing water supply to for a processing solution, dividing the processing solution into streams and introducing the streams into the chiller tank. Seltzer, however, is silent regarding the antimicrobial agent being mixed with a pH adjustment product prior to introduction into the chiller tank. 
Applicant has provided evidence in the form of a Declaration showing that the addition of a pH adjustment product to a PAA prior to entering a chiller tank provides superior results in antimicrobial efficacy. Applicant has provided data comparing a conventional method (e.g. the methods of the prior art), wherein a PAA solution and a pH adjustment product are introduced separately into a chiller tank, to the inventive method, where they are mixed prior to introduction into the chiller tank. Applicant shows that the inventive method results in a concentration gradient less than 10 across the chiller tank, which is not expected or obvious over the methods of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Claims 1-2, 4-10 and 18-42 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEPHANIE A COX/Primary Examiner, Art Unit 1791